UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7588


ANDREW WOLTERS,

                  Petitioner - Appellant,

          v.

ERIC HOLDER, U.S. Attorney General;    C. ZYCH, Prison Warden,

                  Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:11-cv-00509-JLK-RSB)


Submitted:   February 16, 2012              Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Wolters, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andrew    Wolters,     a   federal     prisoner,   appeals      the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition and the district court’s order

denying his motion to reconsider.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            Wolters v. Holder, No.

7:11-cv-00509-JLK-RSB (W.D. Va. Oct. 31, 2011, Nov. 22, 2011).

We deny Wolters’ motion for appointment of counsel.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2